NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
REGENTS OF THE UNIVERSITY OF MINNESOTA,
Plaintiff-Appellee, '
V.
AGA MEDICAL CORPORATION,
Defendant-Appellant.
2012-1180
Appeal from the United States District C0urt for the
District of Minnes0ta in case n0. 07 -CV-4732, Judge
Patrick J. Schiltz.
REGENTS OF THE UNIVERSITY OF MINNESOTA,
Plaintiff-Appellant,
V.
AGA MEDICAL CORPORATION,
Defendant-Appellee
2012-1167

REGENTS UNIV OF MlNN V. AGA MEDlCAL 2
Appea1 from the United States District Court for the
District of Minnesota in case no. 07-CV-4732, Judge
Patrick J. Schiltz.
ON MOTION
ORDER
The parties jointly move to voluntarily dismiss appeal
no. 2012-1180. '
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion to dismiss 2012-1180 is granted The
revised official caption in 2012-1167 is reflected above.
(2) Each side shall bear its own costs in 2012-1180.
(2) All other pending motions are moot.
FOR THE CoURT
\“lAR 02 2012
/s/ J an H0rbal§j
Date J an Horbaly
Clerk
ccc J. Derek Vandenburgh, Esq.
Kevin D. Conneely, Esq.
s21
lssued As A Mandate (As To 2012-1180 Only):  0 2 
FlLED
U.S. COUR'T 0F APPEALS FOH
THE FEDEl'iAL CIRCUlT
HAR U2 2012
JAN HORBAl.V
CLElK